DETAILED ACTION
Claims 1-17 and 21-23 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 11/03/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/997,075 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Janet Pioli on Thursday, February 18, 2021.
The application has been amended as follows: 

To the claims:
Claim 5, line 2:    Before “attachment”, --the-- is deleted.

To the specification:
Paragraph [0010] is deleted.


Reasons for Allowance
Claims 1-17 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teaches or renders obvious a prosthesis including, inter alia, a graft tubular body having an unstented proximal portion, a stented distal portion, and a stented middle portion from which a plurality of branches extend, and a collar disposed at a junction between the stented distal portion and the stented middle portion where stents are provided proximally and distally of the collar, as in claims 1, 11, and 21.  Arnault De La Menardiere et al. (U.S. Pat. No. 8,128,680) discloses a graft having a plurality of branches (6a, 6b, 6c; see Figure 1A) extending from a middle portion, however does not disclose an unstented proximal portion while the middle and distal portions are stented or a collar disposed at a junction between stented distal and middle portions where stents are provided proximally and distally of Id.) of a graft, but does not teach a proximal unstented portion while the middle and distal portions are stented or a collar disposed at a junction between stented distal and middle portions where stents are provided proximally and distally of the collar.  Navia (U.S. Pub. No. 2009/0093873) generally teaches unstented and stented portions of a graft (see unstented portion 12 and portion with stents 44 in Figures 5A-5C), and a collar (22; Id.) disposed between portions but does not teach that stents are provided proximally and distally of the collar. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        02/18/2021